DETAILED ACTION

This is the initial Office action based on the application filed on April 28, 2020. Claims 1-20 are currently pending and have been considered below.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,635,657. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite broader limitations than the ‘657 Patent. As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to come up with the instant claims by removing certain limitations of the ‘657 Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (US Patent Application Publication 2014/0201194) in view of Chang et al (US Patent Application Publication 2008/0027913) further in view of Kwong et al (US Patent Application Publication 2019/0349319) and further in view of Chen et al (US Patent Application Publication 2019/0103978).


Claims 1, 8 and 15: Reddy discloses a method, a system and a non-transitory computer-readable device comprising:
retrieving data from a table of a database [0043-0044]. [See retrieving data.]
retrieving a schema of the table [0043-0044]. [“returned column information 608 may also be an array having several entries providing information about the matched column of the database data structure. Such information may include a column identifier, a database data structure identifier, an identifier for the schema, a unique column identifier, a data type of the column…”]

Reddy alone does not explicitly disclose the rest of the limitations.

Chang discloses:
identifying a first offset corresponding to the retrieved data indicating a retrieval time of the retrieved data and a number of records corresponding to the retrieved data [0035]. [“In addition to storing the query results corresponding to a given QB, information such as the search engine used, the data source/provider searched, temporal information (e.g., date and time of the search), and the number of results generated can be stored…”]

Reddy further discloses:
determining that the retrieved data corresponds to the schema [0043-0044].

Reddy and Kwong further disclose:
storing the retrieved data on an intermediary messaging platform, wherein the stored data and the schema are available to be pulled by one or more end users prior to a transfer to one or more cloud servers [Reddy [0043-0044] discloses retrieving data with a schema and Kwong [0054] discloses storing data “in an intermediate storage area”. The data is available to be pulled.]
transferring the records and the schema retrieved from the intermediary messaging platform to the one or more cloud servers for different data sets retrieved from the table of the database [Kwong [0054, 0056] discloses storing data on “a sever-based platform (e.g., a multi-tenant cloud platform)”. This is interpreted as transferring data to the cloud. Specific type of data is disclose by Reddy [0043-0044].]

Chen further discloses:
determining a second offset corresponding to a number of records of the data pulled by the one or more end users from the intermediary messaging platform [0045]. [See at least “a number of records” that are retrieved.] 
validating that the second offset corresponds to the first offset [0045]. [See at least “number of records 32 retrieved match the number of records 32 that were stored.”]

	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Reddy with Chang, Kwong and Chen. One would have been motivated to do so in order to retrieve data for a user.
Claims 2, 9 and 16: Reddy as modified discloses the method, the system and the device of Claims 1, 8 and 15 and Reddy further discloses wherein the schema includes a table name, column names of a plurality of columns of the table, and data types for the plurality of columns of the table [0043-0044].
Claims 3, 10 and 17: Reddy as modified discloses the method, the system and the device of Claims 1, 8 and 15 and Reddy further discloses repeating the retrieving, identifying, determining that the retrieved data corresponds to the schema, storing, determining the second offset, validating, and transferring a plurality of times for different sets of data retrieved from the table of the database and transferred to the one more cloud servers [0043-0044]. [Also, it would have been obvious for one of ordinary skill in the art before the effective filing date to repeat the process for each user request in order to retrieve data for a user.]
Claims 5, 12 and 19: Reddy as modified discloses the method, the system and the device of Claims 1, 8 and 15 and Chang, for the same reasons as above, further discloses storing both the first offset and the second offset in a log [0042].



Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (US Patent Application Publication 2014/0201194) in view of Chang et al (US Patent Application Publication 2008/0027913) further in view of Kwong et al (US Patent Application Publication 2019/0349319) further in view of Chen et al (US Patent Application Publication 2019/0103978) and further in view of Wang (US Patent Application Publication 2018/0295109).


Claims 4, 11 and 18: Reddy as modified discloses the method, the system and the device of Claims 1, 8 and 15, but Reddy alone does not explicitly disclose identifying a plurality of sensitive data values retrieved from the table; and encrypting the sensitive data values, wherein storing the retrieved data comprises storing the encrypted sensitive values on the intermediary messaging platform.
However, Wang [0087, 0094] discloses encrypting sensitive information from a table and Kwong [0054] discloses storing data on an intermediary messaging platform.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Reddy with Kwong and Wang. One would have been motivated to do so in order to encrypt sensitive data.


Allowable Subject Matter
Claims 6-7, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the allowable subject matter is contingent on filing of a Terminal Disclaimer in view of the above Double Patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jactat et al (US Patent Application Publication 2013/0281063) describes at least generating empty reports.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163